Opinion by
Johnson, J.
At the trial, it was disclosed that there was an honest difference of opinion between the importer and the appraiser as to the proper value of the toys and that the importer supplied the appraiser with all available information in his possession. The customs authorities having rendered a report favorable to the petitioner, and upon the record presented, it was held that there was no intent to defraud the revenue of the United States or to conceal or misrepresent the facts of the case or to deceive the appraiser as to the value of the merchandise. The petition was therefore granted.